         Case 2:19-cv-02491-JAR-JPO Document 82 Filed 02/24/20 Page 1 of 5




                                     UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF KANSAS


In re: CCA Recordings 2255 Litigation,

                             Petitioners,

v.                                                    Case No. 19-cv-2491-JAR

United States of America,                             (This Order Relates to All Cases)

                   Respondent.


                                               ORDER

         The government has filed a motion for protective order relieving it from having to

respond to discovery that has not been specifically authorized by the court under Rule 6 of

the Rules Governing Section 2255 Proceedings (ECF No. 67). Because the court agrees

all formal discovery requests should be approved by the court, the motion is granted.

         “A habeas petitioner, unlike the usual civil litigant in federal court, is not entitled to

discovery as a matter of ordinary course.”1 Rather, petitioners are subject to Rule 6, which

provides in relevant part:

              (a) Leave of Court Required. A judge may, for good cause,
              authorize a party to conduct discovery under the Federal Rules of
              Criminal Procedure or Civil Procedure, or in accordance with the
              practices and principles of law. . . .

              (b) Requesting Discovery. A party requesting discovery must
              provide reasons for the request. The request must also include any

         1
             Bracy v. Gramley, 520 U.S. 899, 904 (1997).
                                                  1
O:\19-2491-JAR, In Re CCA\-67.docx
         Case 2:19-cv-02491-JAR-JPO Document 82 Filed 02/24/20 Page 2 of 5




               proposed interrogatories and requests for admission, and must
               specify any requested documents.

If a court finds good cause to authorize discovery under subdivision (a), then “the scope

and extent of such discovery is a matter confided to the discretion of the District Court.”2

“Subdivision (b) provides for judicial consideration of all matters subject to discovery.”3

By requiring submission of proposed interrogatories, requests for admission, and document

requests, subdivision (b) “enable[s the court] to make certain that the inquiry is relevant

and appropriately narrow.”4

         Petitioners are mistaken in their assertion that Judge Robinson authorized them to

serve any and all discovery related to audio recordings in her August 13, 2019 order

granting, in part, petitioner Petsamai Phommaseng’s motion for leave to conduct

discovery.5 To the contrary, Judge Robinson specifically limited her findings in that order

to whether Phommaseng had shown good cause for conducting discovery generally and

declined to approve any particular discovery.6


         2
             Bracy, 520 U.S. at 909.
         3
       Advisory Committee Notes to Rule 6 of the Rules Governing Section 2254 Cases,
which the Advisory Committee Notes to Rule 6 of the Rules Governing Section 2255
Proceedings have made “fully applicable.”
         4
             Id.
         5
             See ECF No. 608 (granting, in part, ECF No. 584).
         ECF No. 608 at 18 (“The Court limits its finding here to whether Petitioner has
         6

established good cause for his discovery requests and finds that specific determinations of
relevance are more appropriately left for Judge O’Hara.”); id. at 22-23 (“[T]he Court finds
that Petitioner has established good cause and authorizes Petitioner to conduct discovery
with respect to audio recordings under Rule 6(a); the Court refers . . . the specifics of
                                             2
O:\19-2491-JAR, In Re CCA\-67.docx
         Case 2:19-cv-02491-JAR-JPO Document 82 Filed 02/24/20 Page 3 of 5




         Additionally, the court rejects petitioners’ suggestion that the subdivisions of Rule

6 should be read in a vacuum, such that if a court finds good cause to authorize discovery

under subdivision (a) it need not consider specific discovery requested under subdivision

(b). Petitioners cite no case that has followed this approach. The court declines to opine

on whether a court would be permitted to take such an approach, but reiterates that in these

consolidated cases the court has exercised its discretion to require pre-approval by the court

of all discovery.7

         Accordingly, any party who seeks to serve formal discovery is directed to file a

motion for leave to so do, attaching the proposed discovery as an exhibit.8 Any responsive

briefing is expedited, with responses due within 5 days, and replies due 2 days thereafter.

The parties’ principal briefs with regard to such motions must be limited to five double-

spaced pages, with replies limited to two pages. All discovery motions and related briefs

must take into account the rulings made today in the separately issued order deciding



Petitioner’s requests and the objections thereto to Chief Magistrate Judge James P.
O’Hara.”).
         7
          The Advisory Committee Notes to Rule 6 recognize the “rule contains very little
specificity as to what types and methods of discovery should be made available to the
parties in a habeas proceeding, or how, once made available, these discovery procedures
should be administered. The purpose of this rule is to get some experience in how
discovery would work in actual practice by letting district court judges fashion their own
rules in the context of individual cases.” Advisory Committee Notes to Rule 6 of the Rules
Governing Section 2254 Cases, which the Advisory Committee Notes to Rule 6 of the
Rules Governing Section 2255 Proceedings have made “fully applicable.”
         8
        If the discovery requested is a deposition, the specific matters about which
testimony is sought must be included in the proposed deposition notice or subpoena.
                                               3
O:\19-2491-JAR, In Re CCA\-67.docx
         Case 2:19-cv-02491-JAR-JPO Document 82 Filed 02/24/20 Page 4 of 5




Phommaseng’s motion for leave to conduct discovery.9 If the court approves certain

requested discovery, the court typically will set a 14-day response (i.e., compliance)

deadline. No objections—other than those based on privilege and accompanied by a

privilege log—shall be asserted in response, given that any objections should have been

raised in response to the motion itself and been decided by the court.

         To be clear, nothing in this order prohibits the parties from agreeing, informally, to

produce discovery. The government reports in its reply brief that it has been providing

discovery on a “rolling, informal, voluntary basis,”10 and the court has encouraged such

cooperation amongst the parties.11 There are obvious practical and economic advantages

for good lawyers who agree to conduct discovery informally, and the court strongly

encourages counsel to continue to do so in this complex case. However, absent complete

agreement by counsel in this regard, the court will not be available to referee any later

disputes about such discovery.

         IT IS THEREFORE ORDERED that the government’s motion for protective order

relieving it from having to respond to discovery that has not been specifically authorized

by the court is granted. The unauthorized discovery filed on the docket as ECF Nos. 68-1



         9
             ECF No. 79.
         10
              ECF No. 74 at 1.
         ECF No. 38 at 2 (“The Court reminded the parties that absent an agreement in
         11

which discovery is exchanged informally, a party requesting discovery must seek leave of
Court and show good cause for such discovery under Rule 6 of the Rules Governing § 2255
Proceedings.” (emphasis added)).
                                               4
O:\19-2491-JAR, In Re CCA\-67.docx
         Case 2:19-cv-02491-JAR-JPO Document 82 Filed 02/24/20 Page 5 of 5




(Phommaseng’s revised first request for production of documents), 68-2 (subpoena issued

to Sheri Catania), and 68-3 (Phommaseng’s proposed second request for production of

documents) is considered null and void, and the government need not respond to it.

          Dated February 24, 2020, at Kansas City, Kansas.

                                           s/ Julie A. Robinson
                                          Julie A. Robinson
                                          Chief U.S. District Judge


                                            s/ James P. O’Hara
                                          James P. O’Hara
                                          U.S. Magistrate Judge




                                             5
O:\19-2491-JAR, In Re CCA\-67.docx
